FRANK D. UPCHURCH, Jr., Judge.
The wife appeals from a final judgment of dissolution of marriage. She contends that the court abused its discretion in failing to award her a greater amount of permanent alimony.
This was a thirty-three year marriage. The husband, age fifty-four, is retired from the military and not otherwise employed. He has a weekly income of $436.00 in military and social security benefits. The wife, age fifty-two, is employed as a telephone operator earning $137.00 per week. Because of her physical condition and a lack of other skills, the wife’s present occupation is the limit of her expectations.
The court awarded the wife $75.00 per week in permanent alimony, leaving the husband with $361.00 per week and the wife with $212.00 per week including her wages. We find this award, which results in a disparity of approximately $600.00 per month in the parties’ income, to be facially insufficient and reverse. See Vandergriff v. Vandergriff, 456 So.2d 464 (Fla.1984); Cowan v. Cowan, 389 So.2d 1187 (Fla. 5th DCA 1980), rev. denied, 397 So.2d 777 (Fla.1981). Upon remand the court should award at least $50.00 more per week.
REVERSED and REMANDED.
ORFINGER and SHARP, JJ„ concur.